Action to recover the sum of ninety-six dollars for rent due and owing and for possession. Defendant interposed a counterclaim. It was conceded on the trial that defendant owed the amount claimed for rent. The jury brought in a verdict finding for plaintiff on his claim and for defendant on his counterclaim. The appeal is from the judgment entered on the verdict. Judgment of the County Court of Putnam county unanimously affirmed, with costs. Orders denying appellant’s motions to set aside the verdict and for a new trial unanimously affirmed, without costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Davis and Adel, JJ.